Banke, Chief Judge.
The appellant sought and obtained a judgment against the appellee in magistrate’s court on a $1,000 promissory note. The appellee appealed to superior court, which reversed based on a determination that the claim was barred by the statute of limitation. The appellant has filed a direct appeal to this court from that judgment. Held:
Pursuant to OCGA § 5-6-35 (a) (1), “[a]ppeals from decisions of the superior courts reviewing decisions of . . . lower courts by certiorari or de novo proceedings” are required to be made by application. No application for appeal having been filed in this case, it follows that the appeal must be dismissed.

Appeal dismissed.


McMurray, P. J., and Benham, J., concur.